Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 1 of 19 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALEXANDER D. NICKS-MCCALEB,

       Plaintiff,                                     CASE NO.:

v.

T-MOBILE USA, INC.,                                   JURY TRIAL DEMANDED

      Defendant.
___________________________________/

                                          COMPLAINT

       Plaintiff, Alexander D. Nicks-McCaleb (“Plaintiff” or “Mr. Nicks”), by and through

undersigned counsel, hereby files this Complaint against Defendant, T-Mobile USA, Inc.

(“Defendant” or “T-Mobile”) and states as follows:

                                PRELIMINARY STATEMENT

       1.      Plaintiff brings this action against Defendant for violations of the Federal

Communications Act, 47 U.S.C. § 201, et seq. (“FCA”), negligence, negligent hiring, retention

and supervision, negligent infliction of emotional distress and for injunctive relief.

       2.      Plaintiff is a current wireless telephone consumer of Defendant.

       3.      On or about February 24, 2020, Defendant improperly allowed wrongdoers to

access Plaintiff’s wireless account without his authorization and transfer his telephone number to

another carrier. Defendant was unable to contain this security breach, enabling wrongdoers to use

Plaintiff’s telephone number to withdraw Plaintiff’s funds from his Wells Fargo Bank, National

Association (“Wells Fargo”) bank account.




                                                  1
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 2 of 19 PageID 2




       4.      As a result of this breach of security, Plaintiff’s Wells Fargo account was subjected

to unauthorized transfers of money, Plaintiff was deprived of his use of his cell phone and was

required to expend time, energy and expense to address and resolve this financial disruption and

mitigate the consequences, and suffered consequential emotional distress.

       5.      Therefore, Plaintiff seeks damages, costs, and attorney’s fees from Defendant for

those causes of action.

                                 JURISDICTION AND VENUE

       6.      Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, as Plaintiff

brings a claim under the FCA, 47 U.S.C. § 201. Supplemental jurisdiction exists over the state law

claims pursuant to 28 U.S.C. § 1367.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial

part of the events or omissions giving rise to the claims and injuries occurred in the Middle District

of Florida.

                                             PARTIES

       8.      Plaintiff, Alexander D. Nicks-McCaleb, is a natural person and citizen that resides

in Hillsborough County, Florida. Moreover, Plaintiff entered into a contract with Defendant for

telephone services on or about October 2019.

       9.      Defendant, T-Mobile USA, Inc., is headquartered in Washington, is a citizen of

King County, Washington, does business in the State of Florida, and its practices and acts as

alleged in this Complaint have been “charges, practices, classifications, and regulations,” as

defined by 47 U.S.C. § 201(b). Moreover, Defendant is the mobile communications subsidiary of

Deutsche Telekom AG & Co. K.G.




                                                  2
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 3 of 19 PageID 3




       10.     The conduct of Defendant was authorized, approved and/or ratified by one or more

officers, directors, or managers of Defendant, and/or they knew in advance that the Defendant was

likely to conduct itself, and allowed Defendant to so act, with conscious disregard of the rights

and safety of others. The agent(s) or employee(s) of Defendant acted within the course and scope

of such agency or employment and acted with the consent, permission and authorization of

Defendant.

       11.     The Defendants’ conduct, set forth below, was committed wholly without excuse.

       12.     Plaintiff reserves the right to move the Court to convert and certify this action as a

class action on behalf of the yet undefined class of individuals residing within Florida and/or

elsewhere who were subject to the same circumstances set forth herein.

                                  FACTUAL ALLEGATIONS

       13.     Defendant markets and sells wireless telephone service through standardized

wireless service plans at various retail locations, online sales, and over the telephone. In

connection with its wireless services, Defendant maintains wireless accounts enabling its

customers to have access to information about the services they purchase from Defendant.

       14.     It is widely recognized that mishandling of customer wireless accounts can

facilitate identify theft and related consumer harms.

       15.     Among other things, T-Mobile’s sales and marking materials state “we have

implemented various policies and measures to ensure that our interactions are with you or those

you authorize to interact with us on your behalf – and not with others pretending to be you or

claiming a right to access your information.”

       16.     Defendant’s sales and marking materials further state that, unless Defendant can

verify the caller’s identity through certain personal information or a PIN if requested by the

customer, Defendant’s policy is not to release any account specific information.

                                                 3
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 4 of 19 PageID 4




        17.       Despite these statements and other similar statements, Defendant fails to provide

reasonable and appropriate security to prevent unauthorized access to customer accounts. Under

Defendant’s procedures, an unauthorized person, including Defendant’s own agents and

employees acting without the customer’s permission, can be authenticated and then access and

make changes to all the information the legitimate customer could access and make changes to if

the customer were so authorized. Defendant also fails to disclose or discloses misleadingly that its

automated processes or human performances often fall short of its express and implied

representations or promises.

        18.       On February 24, 2020, Plaintiff was alerted by a telephone call from a caller

allegedly with Wells Fargo relating to a fraudulent action on his Wells Fargo bank account.

Moreover, it was during this call that Plaintiff was notified that his bank account and credit card

had been compromised, and that Plaintiff needed a new credit card and to change his PIN on his

bank account.

        19.       As soon as the call with Wells Fargo ended, Plaintiff was immediately notified that

his SIM card did not have “voice provisions” and that his cellular telephone had been cut off from

the T-Mobile network.

        20.       Plaintiff immediately lost the ability to use his cellular telephone and therefore,

resorted to using his girlfriend’s phone to attempt to remedy the situation.

        21.       Plaintiff was subsequently notified that his cellular telephone and contract had been

cancelled. Indeed, Plaintiff was asked for his security code for his account, however, when Plaintiff

stated the security code that he had previously created for his account, Defendant advised him that

the security code was incorrect and was told that he would need to go into a store to verify his

identification.




                                                    4
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 5 of 19 PageID 5




       22.     Unbeknownst to Plaintiff, Defendant had transferred control of Plaintiff’s phone

number to a device under the control of someone else.

       23.     In an attempt to confirm if Plaintiff’s cellular telephone would at least work when

using WiFi, his girlfriend called his cellular telephone. Plaintiff’s girlfriend was able to connect

and complete the call to Plaintiff’s telephone number, however, another individual answered the

call. Plaintiff’s girlfriend then inquired as to who had answered the phone and the unknown

individual abruptly hung up.

       24.     Due to the above-mentioned interaction with the unknown individual, Plaintiff

again called Defendant to inquire as to what was occurring with his cellular telephone. During this

conversation, Defendant told Plaintiff that Plaintiff would obtain access to his cellular telephone

again for his personal use.

       25.     Meanwhile, as a result of Defendant’s failure to provide reasonable and appropriate

security to prevent unauthorized access to Plaintiff’s wireless account, wrongdoers were able to

request verification codes to be sent to Plaintiff’s cellular telephone number in order to change

Plaintiff’s password on his Wells Fargo bank account. This allowed the wrongdoers to withdraw

$13.00 on February 24, 2020.

       26.     On February 24, 2020, after multiple calls with Defendant and Wells Fargo,

Defendant assured Plaintiff that the wrongdoers would be disabled from using his cellular

telephone number and that Plaintiff’s accounts would be safe.

       27.     However, Defendant’s assurance that Plaintiff’s accounts would be safe was short

lived as shortly after his last telephone call with Defendant, Plaintiff realized that more of his

money had been transferred from his account without his authorization. More specifically, $300.00

had been withdrawn from an ATM in Hollywood, FL. Further, $500.00 had been transferred to an

account that appeared to be associated with Plaintiff’s aunt.

                                                 5
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 6 of 19 PageID 6




        28.    Just before midnight on February 24, 2020, Plaintiff again called Wells Fargo,

requesting that his Wells Fargo bank account be completely disabled as Defendant was unable to

disable the wrongdoers from using his cellular telephone number.

        29.    On February 25, 2020, Plaintiff was notified by JPMorgan Chase Bank, National

Association, f/k/a Chase Bank USA, National Association (“Chase”) that a new credit card had

been requested and Apple Pay had been set up on Plaintiff’s account. Plaintiff did not authorize or

request the issuance of a new credit card, neither did he set up Apple Pay as he does not own an

iPhone. Defendant failed again to disable the wrongdoers use of Plaintiff’s cellular telephone

number, allowing the wrongdoers to continue using Plaintiff’s cellular telephone number to then

illegally access Plaintiff’s accounts.

        30.    Plaintiff went into Defendant’s store located at 221 N. Westshore Boulevard, #32C,

Tampa, FL 33609 on February 25, 2020 to attempt to obtain complete use of his cellular telephone

number again. Plaintiff was given a temporary cellular telephone number and was advised that

this process could take upwards of twenty-four (24) hours.

        31.    Shortly after receiving a temporary cellular telephone number from Defendant,

Plaintiff called Chase to report the fraud, disable Apple Pay permanently and request a new credit

card.

        32.    Plaintiff also     called Capital       One Bank (USA), National Association

(“Capital One”), in an abundance of precaution, to lock his bank account and request a new credit

card. Fortunately, Plaintiff proactively called Capital One because the wrongdoers were also

attempting to obtain his bank account information for Capital One through the use of Plaintiff’s

cellular telephone number.

        33.    Plaintiff reported the incident to Hillsborough County Police Department.




                                                   6
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 7 of 19 PageID 7




       34.     As a result of the events, Plaintiff also notified Equifax credit reporting agency to

have a fraud alert placed on all of his accounts.

       35.     Defendant’s constant failure to follow through on its assurances continued to

expose Plaintiff to greater financial losses.

       36.     Nearly at the close of business on February 25, 2020, Plaintiff was notified that his

cellular telephone number had been restored. Plaintiff then requested additional security measures

to what he had already established with Defendant to ensure that this did not occur again. Plaintiff

was then advised that because Plaintiff was a victim of fraud, Defendant could establish a system

where a text message could be sent to Plaintiff and was required to be confirmed by Plaintiff in

the event of any requests for changes.

       37.     During follow up calls with Wells Fargo, Plaintiff was made aware that the

wrongdoers were able to change information regarding the $500.00 transfer that made it appear

that it was to his aunt, although the transfer was in fact made directly to the wrongdoers.

       38.     On February 29, 2020, Plaintiff again went to one of Defendant’s stores located at

11727 W. Hillsborough Avenue, Tampa, FL 33635. During this in-store visit, a T-Mobile

representative read aloud to Plaintiff part of Plaintiff’s account record during when his cellular

telephone was compromised. The account record stated in pertinent part that the wrongdoer calling

did not know the PIN number for the account, however, was able to provide the last four numbers

of Plaintiff’s social security number. Plaintiff never authorized Defendant to allow access to his

account by only using the last four numbers of his social security number. Moreover, the T-Mobile

representative indicated that allowing access to an account by using simply the last four numbers

of the social security number was not a part of their normal policies or procedures.

       39.     As a result of the incident, Plaintiff’s financial accounts were locked and Plaintiff

has not been able to pay for surgery for his dog as well as keep up with his regular bills.

                                                    7
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 8 of 19 PageID 8




           40.   Plaintiff was forced to incur debt in the form of personal loans in order to pay his

regular bills that he would not have had to obtain if not for these events.

           41.   Further, Plaintiff was unable to use his telephone for a period of time, affecting his

ability to perform duties related to his employment or communicate with his family, who lives

overseas.

           42.   Before Plaintiff’s account had been compromised, Plaintiff had specifically asked

Defendant to add additional security measures on his account in part by enabling a PIN to access

his account.

           43.   Plaintiff understood based on his conversation with the Defendant to create the

PIN, that his PIN would be validated in order to access his account or as part of any port out

requests (transferring of his cellular telephone number to another carrier), including by a new

carrier.

           44.   In fact, Defendant even published an article on their website on October 29, 2019,

over four months before this incident, explaining account takeover fraud and provided

recommendations on how customers can protect their accounts. T-Mobile states in this article “All

T-Mobile accounts are assigned a 6-15 digit PIN, all accounts have this protection and a customer’s

number cannot be ported without verification of that PIN. We also use this PIN to authenticate

customers when they call Care.” Exhibit A.

           45.   Upon information and belief, Defendant failed to comply with Plaintiff’s request.

Despite having asked Defendant for additional security, Plaintiff suffered significant financial

harm.




                                                   8
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 9 of 19 PageID 9




       46.     By its procedures, practices, and regulations, Defendant engages in practices that,

taken together, fail to provide reasonable and appropriate security to prevent unauthorized access

to its customer wireless accounts, allowing unauthorized persons to be authenticated and then

granted access to sensitive customer wireless account data.

       47.     In particular, Defendant has failed to establish or implement reasonable policies,

procedures, or regulations governing the creation and authentication of user credentials for

authorized customers accessing accounts of Defendants, creating unreasonable risk of

unauthorized access. As such, at all times material hereto, Defendant has failed to ensure that only

authorized persons have such access and that all customer accounts are secure.

       48.     Among other things, T-Mobile:

               a.      fails to establish or enforce rules sufficient to ensure only authorized
                       persons have access to Defendant’s customer accounts;

               b.      fails to establish appropriate rules, policies, and procedures for the
                       supervision and control of its officers, agents, or employees;

               c.      fails to establish or enforce rules, or provide adequate supervision or
                       training, sufficient to ensure that all its employees or agents follow the same
                       policies and procedures. For example, it is often possible to persuade one
                       of Defendant’s agents to not apply the stated security policy and allow
                       unauthorized access without providing a PIN. Similarly, on information and
                       belief, T-Mobile agents or employees generally act on their own regardless
                       of what is in the notes of a customer account, failing, among other things,
                       to accommodate customers’ security requests;

               d.      fails to adequately safeguard and protect its customer wireless accounts,
                       including that of Plaintiff, so wrongdoers were able to obtain access to his
                       account;

               e.      permits the sharing of and access to user credentials among Defendant’s
                       agents or employees without a pending request from the customer, thus
                       reducing likely detection of, and accountability for, unauthorized accesses;




                                                 9
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 10 of 19 PageID 10




               f.      fails to suspend user credentials after a certain number of unsuccessful
                       access attempts. For example, wrongdoers would call numerous times
                       trying to gain access to customer accounts before they finally got an agent
                       on the line that would authorize access without requiring, for example, a
                       PIN;

               g.      fails to adequately train and supervise its agents and employees in such a
                       manner that allows its agents or employees, without authorization or
                       approval, to unilaterally access and make changes to customer accounts as
                       if the customer were so authorized;

               h.      allows porting out of phone numbers without properly confirming that the
                       request is coming from the legitimate customers;

               i.      lacks proper monitoring solutions and thus fails to monitor its systems for
                       the presence of unauthorizes access in a manner that would enable
                       Defendant to detect the intrusion so that the breach of security and diversion
                       of customer information was able to occur in Plaintiff’s situation and
                       continue until after his personal banking accounts were compromised;

               j.      fails to implement simple, low-cost, and readily-available defenses to
                       identity thieves such as delaying transfers from accounts on which the
                       password was recently changed or simply delaying transfers from accounts
                       to allow for additional verifications from the customers; and

               k.      fails to build adequate internal tools to help protect its customers against
                       hackers and account takeovers, including compromise through phone
                       porting and wrongdoing by its own agents or employees acting on their own
                       behalf or on behalf or at the request of a third party.

       49.     By the security practices and procedures described here, Defendant established user

credential structures that created an unreasonable risk of unauthorized access to customer

accounts, including that of Plaintiff.

       50.     On information and belief, Defendant has long been aware about the security risks

presented by, inter alia, its weak user credential structures or procedures. Defendant has long had

notice of those risks from prior attacks on customer accounts and even published an article on its

website advising customers about these attacks. Moreover, Defendant did not use readily-available

security measures to prevent or limit such attacks.




                                                10
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 11 of 19 PageID 11




       51.     As a result of Defendant’s faulty security practices, an attacker could easily gain

access to a customer’s account and then use it to gain access to the customer’s sensitive

information such as bank accounts or virtual currency accounts, among other things.

       52.     As such, Defendant’s security measures were entirely inadequate to protect its

customers, including Plaintiff.

       53.     Lack of adequate security in Defendant’s systems, practices, or procedures enabled

the wrongdoers to access Plaintiff’s wireless account, which then enabled the wrongdoers to access

Plaintiff’s personal bank accounts and possibly other sensitive information.

       54.     As such, Defendant failed the responsibility it owed to Plaintiff to protect his

account and his phone number. Even if the subject incident was due to human performance falling

short, Defendant is responsible for its agents. And, while Defendant can outsource customer

service functions, Defendant cannot transfer accountability.

       55.     If not for Defendant’s failure to provide adequate account security or exercise

reasonable oversight, Plaintiff would not have lost his phone number or otherwise been damaged.

       56.     Unfortunately, Plaintiff is not the only customer of Defendant to suffer as a result

of Defendant’s failure to ensure adequate security of its customer accounts.

       57.     As a direct consequence of Defendant’s actions or inactions, Plaintiff has suffered

and continues to suffer actual damages, including: (a) lost time; (b) embarrassment and

humiliation; (c) aggravation and frustration; (d) fear; (e) anxiety; (f) financial uncertainty; (g)

unease; (h) emotional distress, and (i) expenses, including but not limited to missed work.




                                                11
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 12 of 19 PageID 12




                                               COUNT I

           VIOLATIONS OF THE FCA, 47 U.S.C § 201, ET SEQ. BY DEFENDANT

          58.   This is an action against Defendant for violation of 47 U.S.C. § 201, et seq.

          59.   Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          60.   The FCA regulates interstate telecommunications carriers such as Defendant.

          61.   Defendant is a common carrier engaged in interstate communication by wire for

the purpose of furnishing communication services within the meaning of 47 U.S.C. § 201(a). As a

“common carrier,” Defendant is subject to the substantive requirements of 47 U.S.C. § 201 and

47 U.S.C. § 202.

          62.   Under 47 U.S.C. § 201(b), common carriers may impose only those practices,

classifications, and regulations that are “just and reasonable.” And, under 47 U.S.C. § 202(a),

common carriers are prohibited from making any unjust or unreasonable discrimination in

“practices, classifications, regulations, facilities, or services.”

          63.   Should a common carrier “omit to do any act, matter, or thing in this chapter

required to be done,” 47 U.S.C. § 206 dictates that the “common carrier shall be liable to the

person or persons injured thereby for the full amount of damages sustained in consequence of any

such violation ... together with a reasonable counsel or attorney's fee[.]”

          64.   Defendant’s conduct, as alleged here, constitutes a knowing violation of

47 U.S.C. § 201(b) and 47 U.S.C. § 202(a). Further, under 47 U.S.C. § 217, Defendant is also

liable for the acts, omissions, or failures, as alleged in this Complaint, of any of its offers, agents,

or other persons acting for or employed by Defendant.




                                                   12
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 13 of 19 PageID 13




          65.   Additionally, Defendant is a “telecommunications carrier” within the meaning of

47 U.S.C. § 222, which requires every telecommunication carrier to protect, among other things,

the confidentiality of proprietary information of, and relating to, customers.

          66.   Defendant’s conduct, as alleged here, constitutes a knowing violation of

47 U.S.C. § 222. On information and belief, Defendant disclosed, without Plaintiff’s approval,

Plaintiff’s proprietary information to a third party or parties for reasons other than for emergency

services. Defendant also improperly permitted access to Plaintiff’s customer proprietary network

information in Defendant’s provisions of its services.

          67.   As a direct consequence of Defendant’s violations of the FCA, Plaintiff has been

damaged and continues to be damaged.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant, finding that Defendant violated the FCA, awarding Plaintiff actual damages, statutory

damages, punitive damages, attorneys’ fees and costs, and awarding Plaintiff any and all such

further relief as is deemed necessary and appropriate.

                                            COUNT II

                               NEGLIGENCE BY DEFENDANT

          68.   This is an action against Defendant for negligence.

          69.   Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          70.   Defendant owed Plaintiff a duty of care in the handling and safeguarding of his

customer account for the purposes of providing wireless services.

          71.   Defendant told Plaintiff that Plaintiff’s PIN would be validated in order to access

his account or as part of any port out requests (transferring of his cellular telephone number to

another carrier), including by a new carrier.

                                                13
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 14 of 19 PageID 14




          72.      Further, Defendant’s own website states that a customer’s number cannot be ported

without verification of that PIN.

          73.      Defendant breached the duties it owed to Plaintiff by failing to confirm Plaintiff’s

security PIN, thereby allowing an unauthorized wrongdoer to access Plaintiff’s account and port

Plaintiff’s telephone number to another carrier and user.

          74.      Defendant was negligent, careless, and reckless by allowing an unauthorized

individual to access Plaintiff’s account without verifying Plaintiff’s PIN.

          75.      As a direct and proximate result of Defendant’s negligence, Defendant caused

Plaintiff harm.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

Defendant for negligence, awarding Plaintiff actual damages, plus pre-judgment and post-

judgment interest, punitive damages, attorneys’ fees and costs, and awarding Plaintiff any and all

such further relief as is deemed necessary and appropriate.

                                              COUNT III

       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS BY DEFENDANT

          76.      Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          77.      Through its actions described above, Defendant’s conduct was negligent.

          78.      Defendant knew or should have known that emotional distress would likely result

as to Plaintiff.

          79.      As a direct and proximate result of Defendant’s conduct, Plaintiff suffered and

continues to suffer emotional distress that is serious or severe.

          80.      Because of Defendant’s negligent infliction of emotional distress on Plaintiff,

Plaintiff is entitled to actual and punitive damages to be proven at trial.

                                                    14
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 15 of 19 PageID 15




          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

Defendant for an action for negligent infliction of emotional distress, awarding Plaintiff actual

damages, plus pre-judgment and post-judgment interest, punitive damages, attorneys’ fees and

costs, and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                            COUNT IV

     NEGLIGENT HIRING, RETENTION, AND SUPERVISION BY DEFENDANT

          81.   Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          82.   At all times material hereto, Defendant’s agents, officers, and employees, including

those directly or indirectly responsible for or involved in transferring Plaintiff’s phone number to

another carrier were under Defendant’s direct, supervision, and control.

          83.   Defendant further assumed this duty by holding its officers, agents, and employees

out to the public as competent representatives.

          84.   On information and belief, Defendant negligently retained, controlled, trained, and

supervised its agents and employees when Defendant knew or should have known they posted a

security threat. Defendant knew or should have known that its agents or employees would allow

unauthorized access its customer accounts, including that of Plaintiff.

          85.   On information and belief, Defendant negligently retained, controlled, trained, and

supervised its agents and employees so they committed the wrongful acts complained of herein

against Plaintiff and other members of the public. On information and belief, Defendant failed to

properly control and supervise them to ensure customer account safety.




                                                  15
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 16 of 19 PageID 16




          86.   It was foreseeable to Defendant its agents and employees would compromise

customer account safety or engage in other acts complained of here. Despite this knowledge,

Defendant failed to exercise reasonable care to supervise or control its agents and employees. On

information and belief, Defendant engaged in the acts alleged herein and/or condoned, permitted,

authorized, and/or ratified the conduct of its agents and employees.

          87.   As a direct result of Defendant’s negligent hiring, control, retention, and

supervision, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

Defendant for an action for negligent hiring, retention, and supervision, awarding Plaintiff actual

damages, plus pre-judgment and post-judgment interest, punitive damages, attorneys’ fees and

costs, and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                             COUNT V

                       INJUNCTIVE RELIEF AGAINST DEFENDANT

          88.   Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          89.   Plaintiff seeks an order enjoining Defendant from handling customer accounts,

including that of Plaintiff, in the unlawful manner described above.

          90.   Plaintiff has reason to believe these actions make up a pattern and practice of

behavior and have affected other individuals similarly situated.

          91.   Injunctive relief is necessary to prevent further injury to Plaintiff and to the general

public.




                                                  16
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 17 of 19 PageID 17




          WHEREFORE, Plaintiff respectfully requests this Court enter an order against Defendant,

awarding Plaintiff damages for any and all damages (including but not limited to, mental anguish,

despair, frustration, embarrassment, nervousness, anger, and loss of capacity to enjoy life) as well

as attorneys' fees and costs.

                                             COUNT VI

                DECLARATORY JUDGMENT ACT 28 U.S.C. § 2201, ET SEQ.

          92.    This is an action against Defendant under the Declaratory Judgment Act,

28 U.S.C. § 2201 et seq.

          93.    Plaintiff realleges and incorporates paragraphs 1 through 57, as if fully set forth

herein.

          94.    Under the Declaratory Judgment Act, “In a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought. Any such declaration shall have the force and

effect of a final judgment or decree and shall be reviewable as such.” 28 U.S.C. § 2201.

          95.    Further, “necessary or proper relief based on a declaratory judgment or decree may

be granted, after reasonable notice and hearing, against any adverse party whose rights have been

determined by such judgment.” 28 U.S.C. § 2202.

          96.    As detailed above, Defendant failed in its responsibility that it owed to Plaintiff to

protect his account and his phone number. Moreover, Defendant’s lack of adequate security in

Defendant’s systems, practices, or procedures enabled the wrongdoers to access Plaintiff’s

wireless account, which then enabled the wrongdoers to access his personal bank accounts and

possibly other sensitive information.




                                                  17
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 18 of 19 PageID 18




       97.     There is an actual controversy within the jurisdiction of this Court regarding

Defendant’s lack of adequate security in Defendant’s systems, practices, or procedures.

       98.     Defendant’s failure to provide adequate account security or exercise reasonable

oversight has resulted in many customers suffering similar harms resulting from Defendant’s

failure to ensure adequate security of its customer accounts.

       99.     Plaintiff therefore seeks a declaratory judgment finding that Defendant’s conduct

violates the Declaratory Judgment Act.

       100.    Moreover, Defendant should be required to disgorge all amounts paid from

consumers who suffered the harms referenced above as a result of Defendant’s lack of adequate

security in Defendant’s systems, practices, or procedures.

       101.    WHEREFORE, Plaintiff respectfully requests this Court enter a Declaratory

Judgment in Plaintiff’s favor: (1) finding that Defendant lacks adequate security in Defendant’s

systems, practices, or procedures.; (2) finding that Defendant violated the FCA; (3) requiring

Defendant to disgorge all amounts paid from consumers who suffered the harms referenced above

as a result of Defendant’s lack of adequate security in Defendant’s systems, practices, or

procedures; and (4) awarding Plaintiff any and all damages as well as attorneys' fees and costs.

                                DEMAND FOR JURY TRIAL

               Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const.

Amend. 7 and Fed. R. Civ. P. 38.




                                                18
Case 8:20-cv-00684-MSS-AEP Document 1 Filed 03/24/20 Page 19 of 19 PageID 19




Dated: March 24, 2020                     Respectfully Submitted,

                                          SHRADER LAW, PLLC
                                          612 W. Bay Street
                                          Tampa, Florida 33606
                                          Phone: (813) 360-1529
                                          Fax: (813) 336-0832


                                          /s/ Brian L. Shrader__________________
                                          BRIAN L. SHRADER, ESQ.
                                          Florida Bar No. 57251
                                          e-mail: bshrader@shraderlawfirm.com
                                          Attorney for Plaintiff




                                     19
